Dismissed and Memorandum Opinion filed February 7, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00173-CV
                                   ____________

             IN THE INTEREST OF S.Y.S., M.H., AND P.M.H., Children



                       On Appeal from the 344th District Court
                             Chambers County, Texas
                            Trial Court Cause No. 25368


                           MEMORANDUM OPINION

       This is an appeal from a judgment signed February 11, 2011. The clerk’s record
was filed June 14, 2011. The reporter’s record was filed November 7, 2011. No brief
was filed.

       On December 13, 2011, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was late, on
or before January 12, 2012, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                            2